DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2020 has been entered.


Response to Amendment
            The amendment filed 08/26/2020 has been entered.  Claims 1-18 remain pending in the application.  
The previous 35 USC 112(a) rejections of Claims 1-18 are withdrawn in light of Applicant’s amendment to Claim 1.
The previous 35 USC 112(b) rejections of Claims 1-18 are withdrawn in light of Applicant’s amendment to Claim 1.


 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “vibration controlling structure” in Claim 3.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 17-18 are rejected, under 35 U.S.C. 103 as being unpatentable over Okumura et al. US 5,062,271, in view of Butler et al. US 4,372,155.  
With respect to Claim 1, Okumura et al. disclose an exhausting system (Figure 1) including: as at least two pumps 26/30, a first vacuum pump 26 and a second vacuum pump 30 connected in series (see Figure 1); and a connecting portion 29 connecting the first pump 26 to the second pump 30, the exhausting system (see Figure 1) exhausting gas (“water vapor contained in the gas”, Column 5, lines 23-24) containing a condensable gas (“water vapor”), via the vacuum pumps 26/30 and the connecting portion 29 (see Figure 1), wherein an environment inside the connecting portion (inside 

With respect to Claim 2, as it depends from Claim 1, Okumura et al. disclose the first vacuum pump 26 and the second vacuum pump 30 are connected (via 29, see Figure 1) and integrated (“having different parts working together as a unit” merriam-webster.com) with each other (see Figure 1, 30 and 26 work as a unit, Column 6, lines 15-19).

With respect to Claim 4, as it depends from Claim 1, Okumura et al. disclose the first vacuum pump 26 is positioned upstream (as seen in Figure 1, “direction opposite to the flow”, merriam-webster.com) of the second vacuum pump 30 and composed of a turbomolecular pump (Column 4, lines 47-48, see Figure 5).

With respect to Claim 5, as it depends from Claim 4, Okumura et al. disclose the turbomolecular pump (26, Column 4, lines 47-48, see Figure 5) has a blade exhausting mechanism 5/6 that exhausts the gas with a rotor blade 5 and a stator blade 6 and is structured so as not to have a drag pump mechanism (see Figure 5, no drag pump).  It is noted that “a blade exhausting mechanism” is not interpreted under 112(f) because sufficient structure is recited in the body of the claim, namely “a rotor blade” and “a stator blade”.  The “blade exhausting mechanism” is the plurality of blades and stators and does not preclude a single blade and stator.



With respect to Claim 17, as it depends from Claim 1, Okumura et al. disclose a vacuum pump 22/25/26/29/30 constituting the exhausting system (Column 4, lines 35-36).

With respect to Claim 18, as it depends from Claim 17, Okumura et al. disclose a component 25 of the vacuum pump 22/25/26/29/30/31.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. in view of Butler et al. (both mentioned previously), in further view of Tugal et al. US 4,862,697.

With respect to Claim 3, as it depends from Claim 1, although Okumura et al. disclose most of the limitations of the claim, including a connecting portion 29, Okumura et al. and Butler et al. are is silent on the connecting portion is provided with a vibration controlling structure.  Tugal et al. disclosing a vacuum pump, specifically teach a connecting portion (62 see Figure 3) is provided with a vibration controlling structure (64/65, interpreted under 112(f) as a “cylindrical spacer SP”, see disclosure Paragraph 0093, lines 1-2, as published).  Tugal et al. teach the vibration controlling structure advantageously increased the spring constant of the system (Column 6, lines 9-13).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the vibration controlling structure taught by Tugal et al., in the pump disclosed by Okumura et al., to have advantageously increased the spring constant of the system.  


Claims 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al., in view of Butler et al. (both mentioned previously), in further view of Koshizaka et al. US Pub. 2008/0063536.

With respect to Claim 7, as it depends from Claim 1, although Okumura et al. disclose most of the limitations of the claim, including the second vacuum pump 30 is 

With respect to Claim 9, as it depends from Claim 7, Koshizaka et al. further teach the positive displacement pump 11A has an inverter circuit 65 and is capable of changing a rotational speed by the inverter circuit (Paragraph 0065, lines 4-7).  

With respect to Claim 10, as it depends from Claim 7, Koshizaka et al. further teach the positive displacement pump 11A has a low-speed operating function (“first preset rotor speed”) to be capable of operating at a rotational speed lower than a rotational speed (“normal rotor speed”) in a normal operation thereof (Paragraph 0061, lines 1-5).  


Claims 7-8, are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Okumura et al., in view of Butler et al. (both mentioned previously), in further view of Ohmi et al. US Pub. 2008/0078503. 

With respect to Claim 7, as it depends from Claim 1, although Okumura et al. disclose most of the limitations of the claim, including the second vacuum pump 30 is positioned downstream (“in a direction of”, merriam-webster.com, see Figure 1) of the first vacuum pump 26, Okumura et al. and Butler et al. are silent on the second vacuum pump is composed of a positive displacement pump.  Ohmi et al. disclosing an exhaust gas unit (see sole Figure) for a processing chamber of a semiconductor manufacturing apparatus (Paragraph 0025, lines 1-2); specifically teach a positive displacement pump (“screw pump A”, Paragraph 0027, line 1).  Ohmi et al. teach the positive displacement pump advantageously increased the durability of the unit (Paragraph 0014, lines 6-7).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used positive displacement pump taught by Ohmi et al., in the system disclosed by Okumura et al., to have advantageously increased the durability of the unit.

With respect to Claim 8, as it depends from Claim 7, although the combination of prior are teach most of the limitations of the claim, including Okumura et al. disclosure of first 26 and second 30 vacuum pumps and Butler et al. teachings of the positioning (via 48) a second vacuum pump 46 relative to the first vacuum pump 28 so as to allow a pressure below the vapor pressure curve along the connecting portion 44 (“pressure .


Claims 11-12 are rejected, under 35 U.S.C. 103 as being unpatentable over Okumura et al., in view of Butler et al. (both mentioned previously), in further view of Huntley et al. 2007/0020115.  

With respect to Claim 11, as it depends from Claim 2, although the combination of prior art disclose most of the limitations of the claim, including Okumura et al. disclosure of a first 26 and second 30 vacuum pumps and Butler et al. teachings of the positioning (via 48) a second vacuum pump 46 relative to the first vacuum pump 28 so as to allow a pressure below the vapor pressure curve along the connecting portion 44 (“pressure below atmospheric pressure is a pressure that will not cause the water vapor contained in the sample portion to condense”, Column 6, lines 50-59; also see Column 7, lines 41-46 with respect to the connecting portion 44), both Okumura et al. and Butler et al. are silent on a controlling circuit for at least one of the first vacuum pump and the second vacuum pump is accommodated in a housing and the housing is connected and integrated with at least one of the vacuum pumps.  Huntley et al. disclosing an exhausting system 1, specifically teach a controlling circuit 90 for at least one of the first vacuum pump 10 and the second vacuum pump 30 is accommodated in a housing (see Figure 7, housing surrounding controlling circuit) and the housing is connected and integrated 91 with at least one of the vacuum pumps (see Figure 7, Paragraph 0064, 

With respect to Claim 12, as it depends from Claim 11, although the combination of prior art disclose most of the limitations of the claim, including Okumura et al. disclosure of a first 26 and second 30 vacuum pumps and Butler et al. teachings of the positioning (via 48) a second vacuum pump 46 relative to the first vacuum pump 28 so as to allow a pressure below the vapor pressure curve along the connecting portion 44 (“pressure below atmospheric pressure is a pressure that will not cause the water vapor contained in the sample portion to condense”, Column 6, lines 50-59; also see Column 7, lines 41-46 with respect to the connecting portion 44), both Okumura et al. and Butler et al. are silent on a thermal insulating means is provided at a connecting portion between one of the first vacuum pump and the second vacuum pump and the housing of the controlling circuit.  Huntley et al. disclosing an exhausting system 1, specifically teach a thermal insulating means (interpreted under 112(f) as either “thermal insulating space” or “thermal insulating collar”, see Paragraph 0099, lines 1-10 and more specifically lines 9-10, as published) is provided at a connecting portion between one of .


Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al., in view of Butler et al. (both mentioned previously), in further view of Niimura et al. 5,173,041.
With respect to Claim 13, as it depends from Claim 1, although Okumura et al. disclose most of the limitations of the claim, including a second vacuum pump 30, Okumura et al. and Butler et al. are silent on a third vacuum pump is arranged and connected downstream of the second vacuum pump.  Niimura et al. disclosing a vacuum pump, specifically teach a third vacuum pump 15 is arranged and connected (see Figure 1) downstream 44 of a second vacuum pump 13.  Niimura et al. teach the third pump advantageously increased the level of vacuum (Column 1, lines 13-14).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the third vacuum pump taught 

With respect to Claim 14, as it depends from Claim 1, although the combination of prior art disclose most of the limitations of the claim, including Okumura et al. disclosure of a second vacuum pump 30 and Butler et al. teaching of a pressure below the vapor pressure curve along the connecting portion 44, both Okumura et al. and Butler et al. are silent on an environment inside the second vacuum pump is set to be an environment included in a solid phase region above the vapor pressure curve of the condensable gas flowing through the inside of the second vacuum pump.  Niimura et al. disclosing a vacuum pump, specifically teach an environment (interface of 28/42 in Figure 1) inside a second vacuum pump 13 is set to be an environment included in a solid phase region (Column 3, lines 47-50) above the vapor pressure curve (see Figure 6) of the condensable gas (“sublimable gas”) flowing through the inside of the second vacuum pump (see Figure 1).  Niimura et al. teach setting an environment to a solid phase region in the second pump advantageously prolong the life of the pump (Column 4, lines 43-44).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have set an environment to a solid phase region as taught by Niimura et al., in the second vacuum pump disclosed by Okumura et al., to have advantageously prolong the life of the pump.

With respect to Claim 15, as it depends from Claim 13, although the combination of prior art disclose most of the limitations of the claim, including Okumura et al. 

With respect to Claim 16, as it depends from Claim 15, Niimura et al. further teach one of a storing tank or a trap 54 for trapping (Column 4, lines 15-21) a condensed or coagulated gas component (“solid component”, Column 3, line 47) is .


Response to Arguments
Applicant's arguments filed 08/26/2020 have been fully considered but they are not persuasive.

In response to Applicant’s arguments, see Remarks, Page 7, lines 9-15, namely the inside of 29 is not at point B, have been considered but are moot because the new ground of rejection does not rely on the same embodiment applied in the previous prior rejection of record.  In other words, in the current rejections, the first vacuum pump is not running and the suction is applied by the second vacuum pump downstream of the connection 29.  See rejections above.
With respect to Applicant’s assertion, namely Okumura et al. “is silent as to the pressure and temperature of the pipe 29 during regeneration”, the “use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
In this instance, the whole reason for the regeneration step is to remove the ice (solid water vapor) from the system by creating conditions (see Figure 4) within the system to sublimate it into a vapor (non-condensate) and eject it through the connection 29 and second pump 30.  The principles of lowering the pressure below the saturation line are still applicable in both embodiments.

In response to Applicant’s arguments, see Remarks, Page 7, line 16 to Page 8, line 9, with respect to Claims 3, 8-10 and 13-16, absent specific arguments, the Examiner cannot respond specifically.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reimer et al. US 6,817,377 teach that short fore lines prevent condensation (Column 9, lines 6-8).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
01/14/2021


/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746